Citation Nr: 0327477	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  98-11 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a temporary total evaluation because of 
treatment for a service connected condition requiring 
convalescence.  (38 C.F.R. § 4.30)

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis, right knee.

5.  Entitlement to an initial evaluation in excess of 10 
percent for peroneal nerve neuropathy, right lower extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active duty military service from November 
1974 to January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated August 1998 and 
June 2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.


REMAND

The veteran is claiming that his knee disabilities and right 
lower extremity condition warrant higher evaluations.  The 
veteran has not had a comprehensive VA examination since 
February 2000.  In accordance with the provisions of 
38 U.S.C.A. § 5103A(d)(West 2002), this case must be 
remanded.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The veteran should be scheduled for 
VA orthopedic examinations to ascertain 
the nature and severity of the veteran's 
knee and right lower extremity 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The examination reports 
must include responses to each of the 
following items:

A.  The examiner should list all 
diagnoses related to the veteran's 
bilateral knee disability.

B.  Does the veteran's right and left 
knee exhibit impairment of the tibia and 
fibula with nonunion and loose motion 
with moderate knee or ankle disability?

C.  Does the right and left knee exhibit 
nonunion of the tibia and fibula and 
loose motion with marked knee or ankle 
disability?

D.  Does the right and left knee exhibit 
nonunion of the tibia and fibula, with 
loose motion, with a brace required?

E.  Does the veteran's right and left 
knee exhibit recurrent subluxation or 
lateral instability? 

F.  If there is a diagnosis of right 
and/or left knee recurrent subluxation or 
lateral instability, is it slight, 
moderate, or severe?

G.  Please state the range of motion of 
both legs.

H.  Does the veteran have ankylosis of 
the knees?
If the veteran does have ankylosis of one 
or both knees, is it at a favorable angle 
in full extension, or in slight flexion 
between 0 and 10 degrees

I.  Is the ankylosis in flexion between 
10 and 20 degrees? 

J.  Is the ankylosis in flexion between 
20 and 45 degrees? 

K.  Is the ankylosis extremely 
unfavorable in flexion at an angle of 45 
degrees or more?

L.  Is the veteran's peroneal nerve 
neuropathy, right lower extremity 
manifested by moderate incomplete 
paralysis of the external popliteal nerve 
(common peroneal)?

M.  Is the veteran's peroneal nerve 
neuropathy manifested by severe 
incomplete paralysis?

N.  Is the veteran's peroneal nerve 
neuropathy manifested by severe complete 
paralysis of the external popliteal nerve 
manifested by foot drop and slight droop 
of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum 
of foot and toes?

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



